In support of their motion for summary judgment dismissing the complaint, the defendants made a prima facie showing of entitlement to judgment as a matter of law by tendering sufficient evidence to demonstrate the absence of any triable issues of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, the plaintiff failed to raise a triable issue of fact.
We note that while the person on whose behalf the plaintiff commenced this action suffers from, among other things, signif*752icant cognitive impairments as a result of the subject accident and, thus, is not held to as high a degree of proof (see Noseworthy v City of New York, 298 NY 76 [1948]), the plaintiff is not relieved of the obligation to provide some proof from which negligence can reasonably be inferred, which she failed to do (see DeLuca v Cerda, 60 AD3d 721, 722 [2009]; see also Melendez v Parkchester Med. Servs., P.C., 76 AD3d 927, 928 [2010]).
Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Skelos, J.E, Balkin, Leventhal and Hall, JJ., concur.